



Exhibit 10


FOURTH AMENDMENT TO THE PROGRESSIVE CORPORATION EXECUTIVE
DEFERRED COMPENSATION PLAN
(2010 Amendment and Restatement)


WHEREAS, The Progressive Corporation (“Company”) currently maintains The
Progressive Corporation Executive Deferred Compensation Plan (“Plan”) pursuant
to the 2010
Amendment and Restatement and three amendments thereto; and


WHEREAS, the Company desires to amend the Plan further;


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of October
5, 2017:


1.
Section 1.1 of Article 1 of the Plan is hereby amended and restated in its
entirety to

provide as follows:


"Affiliated Company" means (i) any corporation included in the affiliated
group of corporations as defined in Section 1504 of the Code (determined
without regard to 1504(b)) of which the Company is the common parent
corporation, and (ii) ARX Holding Corp. and its direct or indirect
subsidiaries and other entities in which ARX Holding Corp. has a direct or
indirect controlling equity interest.


IN WITNESS WHEREOF, The Progressive Corporation has hereunto caused this
Amendment to be executed by its duly authorized representative on the 5th day of
October, 2017


                        
THE PROGRESSIVE CORPORATION






By: /s/ Daniel P. Mascaro
Title: Vice President









